                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS

DERRICK WASHINGTON,              )
                                 )
          Plaintiff,             )
                                 )
          v.                     )      C.A. No. 11-10771-PBS
                                 )
MARYJO GAGLIANI, et al.,         )
                                 )
          Defendants.            )
                                 )


                        MEMORANDUM AND ORDER

                         September 9, 2019
Saris, C.J.



I.   Introduction

     Pro se plaintiff Derrick Washington, an inmate at MCI-Cedar

Junction, Walpole, Massachusetts, brings this action pursuant to

42 U.S.C. § 1983 in which he alleges that correctional officers

used excessive force in the course of a forced extraction on

September 29, 2008. During the extraction, the officers used

chemical agents on Washington who has asthma. The Court

appointed trial counsel and the claims against the officers

settled just before trial.

     Washington also claims that after the extraction, Nurse

Gagliani failed to provide him with adequate medical care and

was deliberately indifferent to his medical needs. Because the

pleadings must be liberally construed, the Court treats this
claim as arising under the Eighth Amendment of the United States

Constitution. 1   The extraction and Washington’s subsequent

interaction with Nurse Gagliani were videotaped.    Defendant

Nurse MaryJo Gagliani has moved for summary judgment. The court

assumes familiarity with the Memorandum and Order setting forth

the factual background of this case issued on April 9, 2018.

For the reasons set forth below, the Court ALLOWS the motion.

II.   Standard

      Summary judgment is appropriate when there is “no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law.”    Fed. R. Civ. P. 56(a).   “An issue

is genuine if it can be resolved in favor of either party, and a

fact is material if it has the potential of affecting the

outcome of the case.”    Leite v. Bergeron, 911 F.3d 47, 52 (1st

Cir. 2018) (quoting Tang v. Citizens Bank, N.A., 821 F.3d 206,

215 (1st Cir. 2016)).    When ruling on a motion for summary

judgment, the court “view[s] the facts in the light most

favorable to the party opposing summary judgment,” Rivera–Colón

v. Mills, 635 F.3d 9, 10 (1st Cir. 2011), but “conclusory


1 The trial judge who was originally assigned construed the claim
as a negligence claim and referred the action to a medical
malpractice tribunal which rejected the claim of negligence on
September 27, 2014. Plaintiff submitted the unsworn expert
opinion of Shawn M. Stanglellini RN (#295, Exhibit A) to oppose
the motion for summary judgment. Even if the Court were to
consider the opinion, the expert does not assert defendant was
deliberately indifferent, just negligent.
                                  2
allegations, improbable inferences, and unsupported speculation”

are insufficient to create a genuine issue of material fact to

survive summary judgment.   Sullivan v. City of Springfield, 561

F.3d 7, 14 (1st Cir. 2009) (quoting Prescott v. Higgins, 538

F.3d 32, 29 (1st Cir. 2008)).

III. Discussion

     An Eighth Amendment claim for inadequate medical care

consists of a subjective and an objective component.   See Perry

v. Roy, 782 F.3d 73, 78 (1st Cir. 2015).   As to the objective

component, the plaintiff must plead facts which, if true,

demonstrate that the deprivation was “sufficiently serious.”

Id. (quoting Leavitt v. Corr. Med. Servs., 645 F.3d 484, 497

(1st Cir. 2011)).   “[A] serious medical need is ‘one that is so

obvious that even a lay person would easily recognize the

necessity for a doctors’ attention.’”   Id. at 78-79 (quoting

Gaudreault v. Municipality of Salem, 923 F.2d 203, 2018 (1st

Cir. 1990)).   The subjective component requires factual

allegations supporting an inference of “deliberate indifference”

by the defendant, a benchmark which “defines a narrow band of

conduct.”   Id. (quoting Fenney v. Corr. Med. Servs. Inc., 464

F.3d 158, 162 (1st Cir. 2006)).   This standard requires

allegations supporting a conclusion that “that the absence or

inadequacy of treatment is intentional” rather than simply

inadvertent.   Perry, 782 F.3d at 78.

                                  3
     Here, upon reviewing the video recording and evidence

submitted by the parties, including plaintiff’s deposition

testimony and the medical records, the Court concludes that no

reasonable juror could find that Nurse Gagliani was deliberately

indifferent to Washington’s serious medical needs.   See Scott v.

Harris, 550 U.S. 372, 380(holding in an excessive force case,

that there was no genuine dispute of fact in light of the

video). When Nurse Gagliani first spoke to Washington, he stated

that he wanted “all” medical care, but he later fell silent.    At

some point, he said: “I can’t think right now.” When Nurse

Gagliani specifically asked him on multiple occasions if he

wanted his eyes flushed out, Washington, whose hands were

handcuffed behind his back, did not respond.   Nurse Gagliani

stated that she would interpret his silence as a refusal.    The

video of their interaction shows her cleaning abrasions on his

knees, forehead, left elbow, and right foot.   She did not

bandage any of the wounds.   She also checked his pulse.

     Washington claims that because Nurse Gagliani’s treatment

was not more thorough, he suffered multiple asthma attacks,

contracted Hepatitis A through the open wounds on his feet,

suffered from an untreated fractured hand for months, and

experienced headaches and dizziness for weeks after the

incident. Washington contends that his presentation at the time

created a situation of urgency and the nurse should have brought

                                 4
him to triage or bandaged his wounds.   He also claims that she

intentionally withheld treatment because she believed that his

injuries were the result of his own actions.

     When the videotape is viewed in the light most favorable to

Washington, Washington, who was extremely verbal and belligerent

before he was extracted from the prison yard, was likely unable

to verbalize any complaints or respond to the nurse’s inquiries

as a result of the pepper spray. However, even if Nurse Gagliani

should have conducted a more thorough examination of Washington,

there is no evidence other than the visible wounds that were

cleaned, that he had a medical need that was so obvious that a

nurse would recognize the necessity for more medical attention.

See, e.g., Farmer v. Brennan, 511 U.S. 825, 838 (1994) (“But an

official’s failure to alleviate a significant risk that he

should have perceived but did not, while no cause for

commendation, cannot under our cases be condemned as the

infliction of punishment.”)

     Specifically, Washington made no complaints to the nurse

about any pain in his hand. He did complain to another nurse the

next day and he was eventually taken for an x-ray. The record is

unclear as to when and whether his hand was broken. Even if his

hand were fractured during the fracas, there is no evidence that

shows that Nurse Gagliani was deliberately indifferent to any

possible fracture. (Docket #278, 814). There were records in the

                                5
prison that Washington suffered from asthma. However, there is

no evidence he was gasping for breath or having an asthma attack

at the time she treated him. Finally, there is no reliable

evidence he contracted hepatitis A from his unbandaged foot

wounds or that the nurse was deliberately indifferent to this

risk.

III. Conclusion

     The Court ALLOWS Nurse Gagliani’s motion for summary

judgment (Docket #276).


     SO ORDERED.

                             /s/ Patti B. Saris ______________
                            PATTI B. SARIS
                            CHIEF, U.S. DISTRICT JUDGE




                                6
